McGirk, Judge,
delivered the opinion of the court..
This case is, in all respects, like the foregoing case of Perry against the administrators of Honey, except that this cause came here by a writ of error, and not by appeal. I see no reason for any other opinion than that in the foregoing case. The motion to dismiss the writ of error is overruled, and the judgment of the circuit court of Jefferson county, reversing the judgment of the'county court, is hereby reversed, the other Judges concurring herein, with costs.